Present:   All the Justices

HOPE GRIFFIN
                         OPINION BY JUSTICE LAWRENCE L. KOONTZ, JR.
v. Record No. 961851                                   JUNE 6, 1997

THE SPACEMAKER GROUP, INC.,
 T/A RICHMOND CLARKLIFT COMPANY

           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Theodore J. Markow, Judge


     This is an appeal in an action asserting negligent servicing

and reconditioning of an industrial lift truck resulting in

personal injury to the plaintiff.    We consider whether the trial

court properly excluded certain expert testimony offered by the

plaintiff.
                              Background

     When summary judgment is based upon the granting of a motion

to strike a party's evidence, we view the evidence and the

inferences reasonably raised thereby in the light most favorable

to the party whose evidence has been stricken.    See Meador v.

Lawson, 214 Va. 759, 761, 204 S.E.2d 285, 287 (1974).

     This case involves a Clarklift three-wheel TW-25 lift truck

(forklift).    Three of the operational and safety features of that

model forklift are relevant to the issue we address here.

Although the record contains extensive technical descriptions of

these features, for our purposes the essential details can be

summarized as follows:

     The TW-25 forklift's two drive wheels are operated by an

electric motor.   The forklift's accelerator assembly consists of

a pedal and mechanical shaft.    When the pedal is depressed, the

shaft activates a switch which sends electric current from the
batteries to the motor.   The shaft of the accelerator assembly

shares its housing with two hydraulic hoses which are part of the

forklift's cargo handler control system.   These hoses can make

periodic contact with the accelerator assembly and may become

abraded as a result.   It is not disputed in this case that the

accident occurred because one of these hoses made contact with

the accelerator assembly and caused it to stick in the depressed

or "on" position.
     The forklift's primary braking system is operated by

depressing either of two brake pedals which rotate a shaft with

two arms.    One arm activates a brake drum rod, causing friction

brakes to be applied to the drive wheels; the shaft's other arm

activates an electrical cut-off switch which interrupts the flow

of electricity to the motor.

     Under the operator's seat of the forklift is a "deadman's

switch" which serves as a redundant emergency braking system.

Sufficient weight must be placed on the operator's seat to cause

a connection in the switch which allows electricity to flow to

the motor.   If the weight is removed, spring tension causes the

seat to rise, breaking the connection in the switch and

interrupting the flow of electricity to the motor.   Removing the

weight on the seat also causes a mechanical parking brake to be

applied.

     In late 1992, Stanley Hardware Division (Stanley), part of a

multi-state corporation with a manufacturing and warehouse

facility in the City of Richmond, acquired five TW-25 forklifts

as part of the purchase of another company.   The forklifts had
been in service for over twenty years at the time they were

acquired.    Stanley determined that the forklifts required

servicing and reconditioning prior to being added to the fleet of

seven other forklifts already in use in its Richmond facility.

Stanley contracted with The SpaceMaker Group, Inc., trading as

Richmond Clarklift Co. (Clarklift), to bring the forklifts "to a

level of dependability" including the replacement of all parts as

necessary.
     The forklifts were in Clarklift's possession for four and a

half weeks during which time they were serviced by different

employees.   Jerald LaMaskin, owner of Clarklift, testified that

the reconditioning of a forklift would include examining the

safety features of the accelerator and brake assemblies and the

deadman's switch, and repairing or replacing any defective parts

which were discovered.

     Clarklift returned the forklifts to Stanley in April 1993,

and Stanley placed them into service.   Because of the number of

other forklifts available, forklift No. 5, the forklift involved

in the accident, received relatively light use, with only

approximately 101 hours of operation being recorded on its

service meter over a six and a half month period.   LaMaskin

testified that 20 to 30 hours of operation per week would be

common use for this model forklift.

     On November 1, 1993, Hope Griffin was working at Stanley's

facility operating a packaging machine.   Stephanie Ghee, another

Stanley employee, was operating forklift No. 5, bringing

materials to the packaging machine.   After transporting a pallet
with materials to be packaged to the work floor near the

packaging machine, Ghee began to back the forklift away from the

pallet.    Griffin was facing the packaging machine with her back

to Ghee and the forklift.

     Ghee testified that when she depressed the accelerator pedal

"the forklift just went all out of control."   Griffin was struck

by the rear of the forklift and pinned against the packaging

machine.    Although Ghee applied the foot brake, the forklift's

drive wheels continued to spin.   Ghee attempted several times to

move the forklift's gear shift from reverse to neutral and then

to forward.   After Ghee had made several attempts to change

gears, the forklift moved forward freeing Griffin.   Ghee then

jumped off the forklift which continued to travel forward and

struck another piece of machinery on the work floor.   Another

employee then boarded the forklift and turned off its ignition

switch.
     An inspection of the forklift's accelerator assembly housing

showed that the hydraulic hoses were loose inside the assembly in

such a way that they would make periodic contact with the

accelerator linkage.   One of the hoses had caught on the

accelerator linkage, causing it to stick in the depressed or "on"

position.   The hoses showed signs of abrasion indicating repeated

contact with the accelerator linkage.

     An inspection of the foot brake assembly showed that the arm

which would have activated the electrical cut-off switch did not

reach the switch when the brakes were applied.   This defect was

the result of excessive wear in the connection between the arm
and the rotating brake shaft.   Similarly, the deadman's switch

mechanisms were misadjusted so that neither the electrical cut-

off switch nor the parking brake would be activated by removal of

weight from the operator's seat.

     Griffin filed a motion for judgment alleging that Clarklift

was negligent in the manner in which it reconditioned the

forklift.   Relevant to this appeal, the principal disputed issue

at trial was whether the abrasion of the hydraulic hoses was such

that it would have been apparent at the time the forklift was

serviced, putting Clarklift on notice that the hoses needed

replacing and tying down in order to avoid their catching on the

accelerator linkage.   Clarklift maintained that the condition of

the hoses at the time it serviced the forklift was a matter of

conjecture due to the passage of time between the reconditioning

and the accident.
     At trial, LaMaskin testified that had the abrasion been

discovered during the reconditioning, the hoses would have been

replaced and "rerouted," though not necessarily tied down.

LaMaskin further testified that the "abrasion did not happen in

one day, that it happened over a period of time, and it could

[have been] several months."

     Griffin sought to introduce expert testimony from Curtiss

Owen, a forklift mechanic with 15 years experience, and Charles

Crim, a materials engineer employed by an independent testing

lab, concerning the length of time it would take for the abrasion

of the hydraulic hoses to occur and whether that defective

condition, and the other defects previously mentioned, would have
been obvious at the time of the reconditioning.   In each

instance, Clarklift objected to such testimony on the ground that

it would be mere speculation to attempt to determine, from its

condition some months later, the condition of the forklift at the

time it was reconditioned.   In each instance the trial court

sustained the objection.

     Griffin proffered testimony from the two experts that the

abrasion of the hoses could not have occurred entirely during the

101 hours of use following the reconditioning.    Each expert noted

that the exterior rubber coating and the interior steel mesh

housing of the hoses were extremely durable.    Crim stated that

the hoses would have been in substantially the same condition at

the time of the reconditioning as they appeared following the

accident.   Owen estimated the level of abrasion indicated that it

had occurred over "[t]he life of the machine."
     At the conclusion of Griffin's evidence, Clarklift made a

motion to strike Griffin's evidence on the ground that it failed

to show that the defective condition of the hydraulic hoses, the

foot brake assembly, and the deadman's switch existed at the time

Clarklift serviced the forklift and that Clarklift was aware of

these conditions.   Although stating that it did so "with great

reluctan[ce]," the trial court sustained Clarklift's motion to

strike because "there would be at most rank speculation to figure

out how long . . . these conditions existed."    We awarded Griffin

this appeal.
                       The Expert Testimony

     The thrust of the expert testimony excluded by the trial
court was that the abrasion of the hoses could not have occurred

entirely during the 101 hours of use following the

reconditioning, and, thus, that the defective condition existed

during the time Clarklift serviced the forklift.   In Tittsworth

v. Robinson, 252 Va. 151, 475 S.E.2d 261 (1996), we summarized

the circumstances under which expert testimony is to be

permitted:
          Generally, expert testimony is admissible in civil
     cases if it will assist the fact finder in
     understanding the evidence. Such testimony, however,
     must meet certain fundamental requirements. Such
     testimony cannot be speculative or founded upon
     assumptions that have an insufficient factual basis.
     Such testimony also is inadmissible if the expert has
     failed to consider all the variables that bear upon the
     inferences to be deduced from the facts observed.

Id. at 154, 475 S.E.2d at 263 (citations omitted).

     Contrary to Clarklift's contention that the two experts

based their opinions solely on their observation of the end

condition of the hoses, the record shows that each considered the

structure and design of the hoses and the force necessary to

cause abrasion of their exterior coating and interior lining.

These factors are not matters of common knowledge; thus the

experts' opinions would have been of benefit to the jury in

understanding the evidence.   Moreover, the experts' assumption

that the abrasion of the hoses occurred through repetitive

contact of moderate force over a long period of time, rather than

constant contact during the 101 hours the forklift was in

service, was premised upon a sufficient factual basis established

by their inspection of the forklift and their knowledge of its

mechanical operation.   Although Clarklift could challenge the
weight to be given to this assumption on cross-examination, we

hold that the trial court erred in excluding the expert

testimony.   Moreover, this evidence alone is sufficient to raise

a jury question whether Clarklift was negligent in not

discovering and repairing the defective condition of the

forklift.

     For these reasons, we will reverse the judgment of the trial

court and remand the case for a new trial.
                                             Reversed and remanded.